Citation Nr: 0303258	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative 
changes of the acromioclavicular (ACL) joint space and the 
humeral head with degeneration of the supraspinatus tendon as 
secondary to service-connected scar of the left shoulder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

5.  Entitlement to an increased disability rating for a 
service-connected left shoulder scar, rated as noncompensably 
disabling.

6.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD), for the period May 19, 1997, to July 1, 1998.

7.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD from July 1, 1978, to 
December 5, 2001.

8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-
connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran's claim was remanded for additional 
development in June 2001.  It is again before the Board for 
appellate review.

The Board notes that while the claim was in a remand status, 
the veteran's disability rating for his service-connected 
PTSD was increased from 30 percent to 50 percent for the 
period between May 19, 1997, and July 1, 1998.  The veteran 
was also granted a 100 percent rating for his PTSD for the 
period from December 5, 2001.  The veteran has continued to 
dispute the propriety of the PTSD ratings of less than 100 
percent.  Nevertheless, given the award of 100 percent from 
December 5, 2001, the Board will limit its consideration to 
the period from May 19, 1997, to December 5, 2001.

(Issues other than the PTSD ratings and TDIU will be 
addressed in the remand that follows the decision below.)


FINDING OF FACT

The veteran's PTSD has caused total occupational and social 
impairment from May 19, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD, from 
May 19, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).

2.  An award of TDIU is not warranted.  38 C.F.R. § 4.16 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

PTSD

The veteran's original claim of service connection for PTSD 
was denied in March 1998; however, a rating decision, dated 
in June 1998 determined that the previous decision was 
incorrect and established service connection and a 30 percent 
disability rating as of May 19, 1997.  The veteran has 
continually sought a higher rating for his disability since 
that time.

The veteran submitted VA outpatient records for the period 
from March 1996 to May 1997 at the time he submitted his 
claim in May 1997.  The records noted a number of assessments 
of either chronic PTSD or chronic severe PTSD in 1996 and 
1997.  

The veteran was afforded a VA psychiatric examination in 
September 1997.  The veteran related a history of being 
injured on the job in 1987 and being unable to work since 
that time.  He also told the examiner that he was haunted by 
recurrent bouts of nightmares and bad dreams of the war since 
his return from Vietnam in 1968.  The veteran said that he 
experienced intrusive thoughts and flashbacks of various 
events.  This problem was only diagnosed as PTSD 
approximately one year earlier.  He said that he had dreams 
one to two times per month.  He related that he felt detached 
and estranged from everyone.  The veteran said he had become 
increasingly irritable and moody.  He said that he had 
problems with concentration and would startle easily.  He was 
married to his second wife approximately 10 years.  He stayed 
at home.  

The examiner's mental status examination revealed that the 
veteran was casually attired and well groomed.  The veteran 
was alert, oriented times three and was fairly pleasant and 
cooperative during the evaluation.  His speech was 
spontaneous, coherent and relevant.  There was no evidence of 
acute psychotic symptoms.  His mood was anxious and 
depressed.  His affect was constricted, and at times even 
blunted.  He reported feelings of irritability, nervousness 
and agitation.  He denied any suicidal ideations or intent.  
His cognitive functions were within normal range and he 
appeared to be of average intellect.  His insight and 
judgment were described as fair.  His coping abilities were 
also described as fair.  The veteran was diagnosed with PTSD 
with moderate symptoms.  He was assigned a global assessment 
of functioning (GAF) score of 55.

Additional VA examinations, relating to other conditions, in 
August and September 1997, provided no pertinent information 
or evidence relative to this issue.

In April 1998, the veteran submitted additional VA treatment 
records for the period from May 1997 to March 1998.  He also 
contended that the prior denial of his claim for PTSD 
constituted clear and unmistakable error (CUE).  He attached 
evidence of his receipt of a Purple Heart for a combat wound 
suffered in Vietnam as well as the citation to accompany the 
award of an Army Achievement Medal that further established 
his service in Vietnam.

The treatment records noted several mental health clinic 
(MHC) visits where the veteran was again diagnosed with 
chronic PTSD.

The veteran was granted service connection for PTSD in June 
1998 on the basis of CUE in the March 1998 rating.  He was 
assigned a 30 percent disability rating with the rating, and 
service connection, effective from May 19, 1997.

The veteran submitted a notice of disagreement with the 
disability percent assigned in September 1998.  He submitted 
a letter from K. G. Snow, dated in September 1998, that 
addressed the veteran's orthopedic and scar issues.  He also 
submitted copies of VA treatment records dated in June and 
July 1998.  An entry dated July 1, 1998, noted that the 
veteran complained of daily intrusive thoughts of Vietnam.  
His nightmares had decreased with the use of medication but 
he still experienced them two to three times per week.  The 
veteran complained of having panic attacks with difficulty 
breathing.  He reported a recent incident of seeing some 
Vietnamese people and wanting to kill them.  The assessment 
was chronic severe PTSD and panic attacks.  

The RO wrote to the veteran in October 1998 and acknowledged 
his claim for a higher rating.  A new examination was to be 
scheduled to evaluate his claim.

The veteran was afforded a VA psychiatric examination in 
November 1998.  The examiner was the same one from the 
previous VA psychiatric examination in September 1997.  The 
examiner noted that the veteran was prescribed three 
medications for control of his PTSD symptoms.  The veteran 
related that he continued to experience nightmares and 
flashbacks and that they were increasing.  He said that his 
intrusive thoughts did not seem to go away when he was awake.  
He said that he experienced nightmares three to four times a 
week, or even daily when under stress.  He continued to feel 
rage and hatred toward people in general.  He said that would 
be particularly stressed when he would see Vietnamese people.  
He reported recurring bouts of sleeplessness and depression.  
He did not have much energy or interest in daily activities.  
He continued to be unemployed.  The veteran said that he 
experienced problems with his concentration and tended to 
forget things.  He was still married and living with his 
second wife.  

The examiner reported that the veteran was casually attired 
and well groomed.  He was alert and oriented times three.  He 
was fairly pleasant and cooperative during the evaluation.  
The examiner said that the veteran was verbal and coherent 
with logical thought processes.  There was no evidence of 
psychotic symptoms.  The examiner said that the veteran did 
become emotional when relating past stressful events.  The 
veteran continued to express symptoms of depression, anxiety, 
irritability, and temper problems.  The veteran said that 
when he would have a major bout of nightmares and recurrent 
intrusive thoughts and flashbacks, everything seemed to be 
"unreal."  The veteran denied any homicidal thoughts.  The 
examiner said that the veteran's cognitive functions were 
diminished and that his memory and concentration were rather 
limited.  Short-term memory was also limited.  The veteran 
was diagnosed with chronic PTSD, moderate to severe.  He was 
assigned a GAF score of 50.  

The veteran's PTSD was continued at the 30 percent level by 
way of a rating decision dated in March 1999.  The veteran 
was notified of this action in April 1999.

The veteran submitted a request for a reconsideration of the 
March 1999 rating decision in April 1999.  He submitted 
additional VA treatment records, with some duplicates, for 
the period from April 1997 to March 1999.  An entry dated in 
January 1999 noted that the veteran expressed symptoms of 
anger and trouble with his memory.  He also complained of 
intrusive thoughts and nightmares about Vietnam.  The 
assessment was chronic severe PTSD.  Another entry dated in 
March 1999 reported increased panic attacks over the last six 
months.  The veteran said that his wife reported him as 
having nightmares because of his screaming.  He said that he 
normally slept well when he used his medications.  Again, the 
assessment was chronic severe PTSD.  

The RO continued the 30 percent rating in a rating decision 
from May 1999.  Notice of that action was provided to the 
veteran that same month.

Associated with the claims folder is a Report of Contact 
(ROC) dated July 9, 1999.  The ROC memorialized a 
conversation with the veteran about his upcoming hearing 
(hearing request later withdrawn).  The ROC shows that the 
veteran was advised that the RO's computer showed no evidence 
of service in Vietnam (despite veteran's DD 214 reflecting 
appropriate service awards and the veteran's submission of 
his award of the Purple Heart for injuries suffered in action 
in Vietnam and the Army Commendation Medal for service 
rendered in Vietnam).  The veteran was advised to bring 
evidence to allow the RO to update their records.  He was 
advised on what evidence he should present to support his 
contention for a higher rating.

The veteran changed representatives in August 1999 in favor 
of his attorney.  His attorney submitted a formal TDIU claim 
in August 1999.  He also said that the veteran was seeking an 
increased rating for all service-connected disabilities.  The 
attorney advised that the veteran was in receipt of Social 
Security Administration (SSA) disability payments.

The RO requested the pertinent records from the SSA in 
September 1999.  A copy of the administrative law judge's 
(ALJ) decision and the medical evidence relied on was 
received by the RO in October 1999.  The records show that 
the veteran applied for SSA disability benefits in August 
1990.  A favorable ALJ decision, dated in August 1992, found 
the veteran to be totally disabled due to right shoulder and 
back disabilities.  The veteran was not found to have a 
contributing psychiatric condition.  The SSA records include 
a October 1998 review that determined that there was no 
medical improvement in the veteran's SSA disabilities to 
change his entitlement.  The medical records associated with 
the determination show that the veteran suffered injuries to 
his right arm and back suffered in a fall at his place of 
employment in 1987.  The medical records do include copies of 
VA treatment reports and psychiatric and psychological 
reports for the veteran.  However, he was not found to have 
any type of psychiatric disability.  The end result was that 
the veteran was determined to be disabled for SSA purposes as 
of April 23, 1987.

The veteran's attorney submitted a copy of a VA outpatient 
treatment record dated in February 2000.  The entry reflected 
the results of a MHC visit where the veteran was treated for 
chronic, severe PTSD.  He complained of nightmares and 
flashbacks, despite the use of medications.  The physician 
said that the veteran suffered from anxiety, chronic feelings 
of anger, and was preoccupied with thoughts of the war to the 
point he was distracted from doing any type of work.  

The RO issued a rating decision in August 2000.  The 
veteran's PTSD rating was increased to 70 percent for the 
period from July 1, 1998.  The 30 percent rating for the 
preceding period remained unchanged.  The effective date of 
July 1, 1998, was selected based on a VA outpatient record 
(discussed above).  The veteran was denied entitlement to 
TDIU.  Notice of the rating action was provided in August 
2000.

The veteran expressed disagreement with the RO's actions and 
a statement of the case was issued in regard to the PTSD 
rating in September 2000.  The veteran perfected his appeal 
of the issue that same month.

Associated with the claims folder, presumably in July 2001, 
are additional VA outpatient treatment records for the period 
from March 1999 to August 1999.  The records document 
continued outpatient treatment for his PTSD-related 
complaints and the use of prescription medication to control 
his symptoms.

The veteran's case was remanded by the Board in June 2001.  
The Board noted that the veteran's ratings for PTSD were 
considered to be staged ratings as called for in Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  Therefore, an 
appropriate rating must be considered for the period from May 
19, 1997, to July 1, 1998, and from July 1, 1998.  Further, 
the Board requested that another psychiatric examination be 
conducted in order to properly evaluate the severity of the 
veteran's PTSD.  The Board also noted that the veteran's 
claim required development in compliance with the then 
recently enacted Veterans Claim Assistance Act of 2000 
(VCAA), Pub. L. 106-475.

The RO wrote to the veteran in July 2001.  He was informed of 
VA's duty to assist in the development of his claim under the 
VCAA.  He was requested to provide medical evidence in 
support of his claim or request VA assistance as needed.  

The veteran submitted copies of VA treatment records in July 
2001.  The records covered a period of treatment from 
September 1998 to June 2001.  An entry dated in September 
1999 reported that the veteran had experienced several 
episodes of chest pain and shortness of breath that required 
medical evaluation that proved to be negative.  The 
assessment was PTSD and panic attacks.  An entry dated in 
February 2000 accompanied the prior VA assessment, cited to 
above, regarding the veteran's preoccupation with the war, 
which was such that it distracted him from doing any work.  
The physician noted that the veteran's attorney had requested 
a note regarding the severity of his symptoms.  Additional 
entries noted continued treatment in 2000 and 2001.  A July 
2000 entry noted that the veteran requested a different 
medication to help him remain on "an even keel" rather than 
experience feeling of strong anger and wanting to strike out.  
The assessment was chronic PTSD with a GAF score of 48 as 
assigned by the evaluating nurse.  The staff psychiatrist saw 
the veteran the same day and assigned a GAF of 50.  He 
continued to be assessed with chronic, severe PTSD.  An entry 
dated April 9, 2001, noted that the veteran still complained 
of nightmares and memory problems.  The entry noted that the 
veteran related that when he worked with tools and would lay 
them down at his work site, he would have difficulty 
remembering where he put them.  The nurse reviewer assigned a 
GAF of 58 at that time.  An entry from June 2001 reported 
that the veteran felt he was doing better with his temper but 
would still suffer from periods of nervousness.  The staff 
psychiatrist assigned a GAF of 57.

The veteran's attorney responded to the RO's July 2001 VCAA 
letter.  The response, received in August 2001, noted that 
the veteran's treatment was provided by the VA medical 
centers (VAMC) in Pensacola, Florida, and Biloxi, 
Mississippi.  The veteran had received no treatment for his 
claimed conditions from private doctors.

The veteran was afforded a VA psychiatric examination in 
December 2001.  The examiner had also evaluated the veteran 
in 1997 and 1998.  The examiner noted that that she had 
reviewed the claims folder and especially her prior two 
examination reports as part of her assessment.  The veteran 
told the examiner that his condition had worsened since her 
first evaluation of him four years earlier.  He reported 
feeling "helpless and hopeless."  He said that he 
experienced increased nightmares and flashbacks even with his 
medications.  He said that he had difficulty sleeping.  He 
also reported recurrent intrusive thoughts of suicide and 
thoughts of wanting to kill or hurt somebody.  He said that 
these thoughts always predominated and occupied most of his 
time.  The veteran also told the examiner that he heard 
voices and had increasingly angry thoughts about that.  He 
said that he also experienced increasing bouts of temper 
outbursts and feeling guilty.  He said that he was able to 
cope with these increased symptoms because he could call the 
MHC and talk with the nurse or the psychiatrist there for 
help.  The veteran said that he experienced visual 
hallucinations and described one in detail to the examiner.  
He reported hearing voices telling him to do things and to 
"kill."  He reported an increase in symptoms following the 
attacks of September 11, 2001.  He reported poor 
concentration and memory.  The veteran was still unemployed 
and his living conditions had not changed.  

The mental status examination showed that the veteran was 
casually dressed and fairly groomed.  He looked older than 
his stated age.  He was oriented times three.  He was fairly 
cooperative during the examination.  The examiner remarked 
that it was obvious that the veteran was under a lot of 
stress and appeared tense and nervous.  He did not maintain 
good eye contact and appeared guarded.  The veteran said that 
he was tired of feeling miserable, helpless and hopeless.  He 
said that he did not want to hurt himself or others but it 
was becoming increasingly difficult to control his feelings.  
He said that he had increased bouts of temper problems and 
crying episodes.  He denied any homicidal thoughts to anyone 
in particular.  The examiner noted that the veteran's 
cognitive functions were limited and that his short-term 
memory was down.  She said that his concentration and 
attention span were also down.  She said that the veteran 
related to episodes of depersonalization and derealization on 
and off.  The examiner said that the veteran reported both 
auditory and visual hallucinations.  His insight, judgment 
and coping abilities were described as limited.  The veteran 
was given a diagnosis of chronic, severe PTSD.  The examiner 
assigned a GAF score of 40.

The examiner also added that, based on the veteran's clinical 
presentation and review of the available background 
information, it was her opinion that he met the criteria of 
PTSD.  She also said that the PTSD continued to be severe and 
that the veteran also experienced secondary depression with 
psychotic symptoms.  The examiner stated that the veteran had 
very serious and severe impairment in reality testing and 
communication.  He was also noted to be severely impaired in 
areas of social, occupational, and family relationships.  He 
was not able to achieve any positive or effective 
relationship.  He was also cognitively very limited.  The 
examiner said that the veteran's current PTSD symptoms and 
depression made him incapable of maintaining any gainful 
employment.  She also included an assessment that the 
veteran's psycho behavioral status and condition had not 
changed significantly since her initial evaluation in that he 
had not shown any improvement and had continued to 
deteriorate.  She felt that he had had the same severity of 
symptomatology since her earlier evaluations, which also made 
him incapable and unable to maintain employment.  

In a rating decision dated in January 2002 the RO increased 
the veteran's PTSD rating to 50 percent for the period from 
May 19, 1997, to July 1, 1998.  The RO determined that this 
represented a complete grant of the benefits sought on appeal 
for this issue.  The veteran's 70 percent rating was 
maintained from July 1, 1998, to December 4, 2001.  He was 
assigned a 100 percent disability rating effective from 
December 5, 2001.  The RO also determined that the veteran's 
claim for TDIU was no longer an issue in light of the 100 
percent schedular rating.  The veteran was notified of the 
rating action in February 2002.

A supplemental statement of the case (SSOC) was issued in 
regard to the veteran's PTSD rating in February 2002.  The 
scope of the SSOC was limited to a discussion of why the 
veteran's 70 percent rating was not increased.  

The veteran's attorney filed a notice of disagreement with 
the RO's action on the TDIU claim in March 2002.  

The veteran's attorney was provided a complete copy of the 
claims folder in May 2002.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002). In cases, 
such as this one, where the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson, supra.

The veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411 for the period from May 19, 1997, 
to July 1, 1998.  38 C.F.R. § 4.130 (2002).  Under Diagnostic 
Code 9411, a 50 percent rating is for consideration where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Ibid.  Finally, a GAF 
score of 31 - 40 is defined as "Some impairment in reality 
testing or communication (e.g.. speech is at times illogical, 
obscure or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."

In this case the veteran has been found to have at least 
moderate to severe symptoms of PTSD since the award of 
service connection from May 1997.  The VA outpatient 
treatment records record diagnoses of PTSD, and an assessment 
of chronic and severe, as early as October 1996.  The veteran 
has received continuous VA outpatient therapy and medications 
since that time.  There are multiple entries of the veteran's 
PTSD being considered to be chronic and severe through June 
2001.  There are several entries in 2001 that reflect a 
period of improvement in the veteran's symptomatology, such 
that he is assigned several GAF scores in the mid to upper 
50's.  However, the predominant theme in the outpatient 
records is that the veteran's symptomatology is chronic and 
severe with GAF scores at, or near 50.  A February 2000 entry 
shows that the veteran was so preoccupied with thoughts of 
war that he was too distracted for employment.

The September 1997 VA psychiatric examination provided a 
diagnosis of PTSD based on the veteran's combat experiences 
and assigned a GAF score of 55.  The same examiner evaluated 
the veteran in November 1998.  She found that he veteran's 
symptomatology had not improved, and assigned a GAF of 50 
with such symptoms as diminished cognitive function, 
limitation of memory and concentration, depression, anxiety, 
temper problems, invasive thoughts, and flashbacks.   

The same examiner saw the veteran in December 2001.  She 
noted that she had reviewed her prior examination reports as 
well as the other medical evidence of record.  In determining 
that the veteran was then clearly unemployable, and assigning 
a GAF of 40, the examining also provided an opinion as to the 
veteran's overall psychiatric status since her first 
examination.  She concluded that he had not shown any 
significant improvement since 1997.  Moreover, she said that 
he had shown the same severity of symptomatology which 
likewise made him incapable and unable to maintain 
employment.  

The evidence of record does not establish that the veteran 
meets the precise symptomatology listed for a 100 percent 
disability rating prior to the December 2001 VA examination.  
The list of the veteran's symptoms, as reported on his VA 
examination reports and the VA outpatient treatment records 
would be consistent with a 70 percent rating from May 19, 
1997, because of his panic, depression, impaired impulse 
control, difficulty in adapting to stressful circumstances 
and inability to establish and maintain effective 
relationships.  Nevertheless, this is not the end of the 
analysis.

The Board does find that the totality of the evidence, and 
resolving all reasonable doubt in favor of the veteran, 
supports a conclusion that the veteran has been 100 percent 
disabled as contemplated by the rating criteria.  The 
evidence establishes that there is total occupational and 
social impairment.  There are outpatient treatment records 
commenting on the severity of the veteran's symptoms, most 
specifically the February 2000 entry.  Further, the VA 
examiner has provided a detailed opinion based on her three 
evaluations of the veteran that he has maintained the same 
level of symptomatology, at least as to its level of 
impairment, since her initial evaluation.  She assigned GAF 
scores of 55, 50, and 40 on her respective evaluations, and 
concluded in December 2001 that his symptoms were such that 
they would have made him unable to maintain employment as of 
the time of her earlier examinations.  The 40 GAF clearly 
being a score reflective of someone that is unable to work.  
See Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (Board 
decision vacated, in part, for failure to consider lower GAF 
scores that reflected a more severe disability than the GAF 
scores cited by the Board).  Moreover, the veteran has 
continued to receive regular therapy since 1996 with no 
significant improvement in his overall psychiatric status.  

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders was amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted, it is not the symptoms, 
but their effect that determines the level of impairment.  
See 61 Fed. Reg. 52,697 (October 8, 1996).  Further, the 
point was again made that the severity of the effects of a 
mental disorder determine the rating and that to be assigned 
a 100 percent rating, a mental disorder must cause total 
occupational and social impairment.  Id.  The evidence shows 
that the effects of the veteran's mental disorder do, indeed, 
cause total occupational and social impairment, and have done 
so since the award of service connection.  The VA examiner's 
conclusions support such a finding.

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  As the Board's decision 
constitutes a complete grant of the benefit sought on appeal, 
there is no further assistance or development required in 
this case.

TDIU

A total disability rating based on individual employability 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  However, when 
a veteran is in receipt of a 100 percent schedular rating he 
is not eligible for an award of TDIU.  Id; Green v. West, 11 
Vet. App. 472, 476 (1998).  

The veteran, through his attorney, filed a formal claim for a 
total rating based on individual unemployability in August 
1999, which postdates the effective date for the schedular 
award, supra, of a 100 percent rating for PTSD.  The 
veteran's attorney has made some effective date arguments 
relative to the percentages assigned.  Nevertheless, the 
salient point to be made is that an effective date question 
is not now before the Board.  The issues developed for the 
Board's review, other than those addressed in the remand, 
infra, were limited to the rating to be assigned for PTSD 
since May 19, 1997, and whether an award of TDIU is now 
warranted.  Given the award of the 100 percent rating for 
PTSD from the date service connection was warranted-May 19, 
1997, the Board finds no authority for further consideration 
of a claim for TDIU.  The provisions of 38 C.F.R. § 4.16(a) 
do not allow it.


ORDER

Entitlement to a 100 percent disability rating for PTSD, from 
May 19, 1997, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.


REMAND

The veteran's case was remanded in June 2001.  At that time 
the Board noted that the veteran had submitted a valid notice 
of disagreement (NOD) in regard to unfavorable rating actions 
concerning the issues of entitlement to service connection 
for hearing loss, tinnitus, and degenerative changes of the 
acromioclavicular (A/C) joint space and the humeral head with 
degeneration of the supraspinatus tendon as secondary to 
service-connected scar of the left shoulder, as well as an 
application to reopen a claim for service connection for a 
low back disorder.  The Board also noted that the veteran had 
not been issued a statement of the case (SOC) with respect to 
those issues.  The remand directed that a SOC be issued in 
keeping with the holding in Manlincon v. West, 12 Vet. App. 
238 (1999).

The RO issued the necessary SOC in September 2002.  The 
veteran, through his attorney, filed a timely appeal 
regarding the above-discussed issues in September 2002.  No 
further action was taken by the RO in regard to development 
or adjudication of the issues and the veteran's appeal was 
certified to the Board in December 2002.

The September 2002 SOC did not address all of the evidence of 
record as of that date.  The SOC essentially discussed the 
evidence of record as of September 1998.  Unfortunately, 
there is considerable VA medical evidence, as well as records 
from the Social Security Administration that need to be 
addressed in the evaluation of these issues, all of which 
have been received since the 1998 rating actions.  Therefore, 
the Board has no choice but to remand those issues for the 
issuance of a supplemental statement of the case that 
addresses all of the evidence of record before the RO.  See 
38 C.F.R. § 19.31 (2002).

The veteran's claim for an increased rating for his scar of 
the left shoulder remains on appeal following the June 2001 
remand.  The purpose of the remand was to afford the veteran 
with a VA compensation and pension (C&P) examination.  The 
veteran was afforded an examination in November 2001.  The 
veteran was denied an increased rating for the disability and 
two SSOCs regarding this issue were issued in February 2002.  
Nevertheless, the regulations used to rate disabilities of 
the skin, 38 C.F.R. § 4.118 (2002) were amended in July 2002, 
with the effective date of the change as of August 30, 2002.  
See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).  A correction 
to the amendments was published in September 2002.  67 Fed. 
Reg. 58,448-58,449 (Sept. 16, 2002).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

The veteran's service-connected scar of the left shoulder has 
not been evaluated under the new regulations.  As such, and 
in light of the need to remand the other issues for further 
action, and to avoid any possible prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993), the issue of 
an increased rating for the scar of the left shoulder is 
remanded for evaluation under both the old and amended rating 
criteria.

In light of the above, the veteran's case is REMANDED for the 
following action:

1.  The RO must issue a SSOC regarding 
the issues of entitlement to service 
connection for hearing loss, tinnitus and 
degenerative changes of the 
acromioclavicular (A/C) joint space and 
the humeral head with degeneration of the 
supraspinatus tendon as secondary to 
service-connected shrapnel scar of the 
left shoulder, as well as the application 
to reopen a claim for service connection 
for a low back disorder.  The SSOC should 
address all evidence of record, 
particularly that received since the 1998 
rating decisions.

2.  The veteran's service-connected scar 
of the left shoulder must be evaluated 
under the prior and amended regulations 
used to rate disabilities of the skin.  
38 C.F.R. § 4.118; 67 Fed. Reg. 49,590-
49,599 (Jul. 31, 2002); and, 67 Fed. Reg. 
58,448-58,449 (Sept. 16, 2002).  The RO 
should undertake any additional 
development deemed necessary to obtain 
evidence necessary to apply both sets of 
rating criteria.  A SSOC should be issued 
that sets for both old and new rating 
criteria and addresses any additional 
evidence obtained.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


